Case 2:19-cv-10942-PA-JEM Document 29 Filed 05/12/20 Page 1 of 1 Page ID #:409

 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11                                                 CV 19-10942 PA (JEMx)
     NICOLAS R. MARKS, et al.,
12                                                 JUDGMENT
                   Plaintiffs,
13
            v.
14
     TRADER JOE’S COMPANY,
15
                   Defendant.
16
17
18         Pursuant to the Court’s May 12, 2020 Order dismissing this action for lack of
19   prosecution and failure to comply with the Court’s order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: May 12, 2020                              _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
